Citation Nr: 0104879	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for a hemorrhoid 
disability.

2.  Entitlement to a compensable evaluation for a laceration 
scar of the palmar aspect of the left hand disability.  

3.  Entitlement to a compensable evaluation for the residuals 
of an incision and drainage of a subdermal cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.  He also had additional periods of active duty 
for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the benefits 
sought on appeal.

The veteran was afforded a hearing at the Montgomery, RO, via 
video-conferencing techniques, before the undersigned Member 
of the Board, sitting in Washington, D.C.  He also submitted 
additional evidence at this hearing, along with a wavier 
waving regional office consideration.  

The issue of entitlement to a compensable evaluation for a 
hemorrhoid disability, and for a compensable evaluation for 
the residuals of an incision and drainage of a subdermal 
cyst, are addressed in the remand section of the opinion.  


FINDINGS OF FACT

1.  The veteran's laceration scar of the palmar aspect of the 
left hand disability is manifested primarily by loss of pain 
and touch sensation of the left little finger.


2.  The veteran's service-connected laceration scar of the 
palmar aspect of the left hand disability does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but not greater, of 
a laceration scar of the palmar aspect of the left hand 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.3, 4.20, 4.71a, 4.73, 4.118, 4.124a 
Diagnostic Codes 5227, 5309, 7803, 7804, 7805, 8516 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a compensable evaluation for a laceration scar 
of the left hand disability.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000).  He did not report receiving any treatment, with 
respect to this issue, in addition to the multiple copies of 
duplicative treatment records and service medical records 
(SMRs) he submitted.  There is no indication of any 
additional records which the RO failed to obtain.  The RO 
also provided the veteran appropriate VA examinations and a 
hearing before the undersigned Member of the Board.  

With respect to this hearing, we note that review of the 
record reflects a statement dated August 1998, wherein the 
veteran requests a local hearing for unspecified 
disabilities.  However, upon further clarification, requested 
by the RO, the veteran stated, on a VA Form 21-4138 dated 
September 1998, that he was referring to a local hearing for 
the issues concerning his right hand and feet.  Although his 
VA Form 9 concerning his hemorrhoid and left hand 
disabilities, dated March 1999, did not contain a hearing 
election, he specifically requested a video-conference 
hearing before a Member of the Board in an April 1999 form.  
Thus, we find no further action on this matter is warranted, 
and no further assistance to the veteran is required with 
respect to this issue.

The veteran contends that an increased (compensable) 
evaluation for his laceration scar of the palmar aspect of 
the left hand is warranted.  He testified in September 2000 
that, in essence, he is unable to use his left hand. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

As indicated above, the veteran had active service from 
November 1979 to November 1982.  Historically, the veteran's 
service medical records (SMRs) were noted to show that a one 
centimeter long superficial laceration of the palmer aspect 
of the left hand was sustained, reportedly when he was cut by 
glass while pushing trash down into a trash can, in September 
1981.  The RO established service connection in August 1985 
for a laceration scar of the palm of the left hand, however, 
the RO declined to establish service connection for a scar of 
the left arm.  We also note that the veteran complained of 
swelling in his hands, and was diagnosed with gouty arthritis 
in a January 1988 outpatient record.

The report of an August 1998 scars VA examination (VAE) shows 
that the veteran had multiple scars over his left hand.  His 
palmar aspect scar was described as "over the space between 
the fourth and fifth metacarpals there is a 4mm X less than 
1mm [slight] area which is not prominent."  

The examiner also noted that there were also an extensor 
surface scar, and a 7mm scar over the ulnar area on the 
distal 1/3 of the forearm which reportedly resulted from a 
construction injury after the veteran's service.  

The examiner noted that the function of the hand was tested 
by asking the veteran to make a strong gripping motion with 
both hands.  He demonstrated decreased grip strength in both 
hands, which was about equal.  He was also asked to grip the 
handle of a percussion hammer.  He was asked to hold this 
tightly, and he was unable to hold it very tightly.  There 
was no evidence of interossei weakness.  He was asked to 
touch the tip of the thumb to the other fingers in both 
hands.  He did this somewhat clumsily with both hands, more 
clumsy with the right than the left.  However, later on he 
was tying his shoestrings and he used dexterity in tying the 
shoelaces.  Likewise, he was asked to touch the midpalmar 
crease with all the fingers in both hands.  He was unable to 
completely touch the midpalmar crease, and with the left 
index finger, missed by 1/2 cm.  There was decreased pain and 
touch sensation in all aspects of the left little finger.  

The diagnoses were: (1) multiple lacerations of the right 
hand, which occurred, according to history, during military 
service, with small insignificant scars, but scars were 
apparently tender, (2) laceration of the palmer surface over 
the area between the 4th and 5th metacarpals on the left hand 
secondary to injuries during service, with resultant loss of 
pain and touch sensation in the little finger of the left 
hand, (3) later construction worker injuries to the distal 
left forearm and the extensor surface of the left hand, and 
(4) history of left carpal tunnel release surgery.  The 
examiner commented that the "functional loss due to pain in 
the hands as a result of the service injuries, is moderately 
significant." 

We note as a preliminary matter that the veteran manifests 
multiple bilateral hand disabilities, such as gouty 
arthritis, multiple residuals of a construction accident 
subsequent to service, and is status post left carpal tunnel 
release.  However, the only issue currently before us is 
whether an increased evaluation for the palmar scar of the 
left hand is warranted.  

A compensable evaluation for scars, (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the part which they 
affect.  38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804, and 
7805 (2000).  The evidence does not show that the palmar scar 
of the veteran's left hand is poorly nourished, with repeated 
ulceration; or that it is tender and painful on objective 
demonstration; thus, compensable evaluations under Diagnostic 
Codes 7803 and 7804 are not warranted.  

We note that the examiner at the August 1998 VAE commented 
that the "functional loss due to pain in the hands as a 
result of the service injuries, is moderately significant."  
However, we must point out that the examiner relied on the 
veteran's oral history wherein it was stated that his right 
hand disorders were due to service.  That is, the examiner 
specifically stated: "multiple lacerations of the right 
hand, which occurred, according to history, during military 
service, with small insignificant scars, but scars were 
apparently tender".  Thus, this comment, which pertains not 
only to the veteran's left hand, but also to his non-service-
connected right hand disorder, is not as probative as the 
specific itemized diagnosis the examiner provided for the 
veteran's laceration scar of the palmar aspect of the left 
hand.  

That is, any diagnosis pertaining to a bilateral hand 
disorder is less probative than a diagnosis pertaining solely 
to the veteran's service-connected disability in this case.  

The diagnosis pertinent solely to the service-connected 
disability was "laceration of the palmer surface over the 
area between the 4th and 5th metacarpals on the left hand 
secondary to injuries during service, with resultant loss of 
pain and touch sensation in the little finger of the left 
hand".  

Diagnostic Code 5227 evaluates ankylosis of fingers other 
than the index or middle finger, and provides that a 
noncompensable evaluation will be assigned for ankylosis of 
such a finger.    

Diagnostic Code 5309 evaluates the function of muscle group 
IX (the forearm muscles act in strong grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements).  A note states that the "hand is so 
compact a structure that isolated muscle injuries are rare, 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Rate on limitation of motion, minimum 10 
percent."  

Diseases of the peripheral nerves include paralysis of the 
ulnar nerve under Diagnostic Code 8516.  Complete paralysis, 
productive of the griffin claw deformity, due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminencies, loss of extension of ring and little fingers, 
cannot spread fingers (or reverse), cannot adduct thumb, 
flexion of wrist weakened, is evaluated as 60 percent 
disabling.  Incomplete paralysis that is severe is evaluated 
as 40 percent disabling; moderate, as 30 percent disabling; 
and mild, as 10 percent disabling.  It is noted that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less that the type picture 
for complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree (italics added).  

The evidence does not show that ankylosis is present, or that 
there is impairment of the forearm muscles due to the 
service-connected disability.  However, the evidence does 
show that the VA examiner determined that there is resultant 
loss of pain and touch sensation of the little finger of the 
left hand due to service-connected disability.  Thus, in 
order to afford the veteran the benefit of every doubt, we 
find that the disability picture most closely approximates 
the functional equivalent of a mild wholly sensory disability 
of the ulnar nerve, which is evaluated as 10 percent 
disabling under Diagnostic Code 8516.  

However, we also find that the preponderance of the evidence 
is against an evaluation greater than 10 percent for a 
laceration scar of the left hand disability for two reasons.  
First, we again do not find the findings pertaining to the 
veteran's multiple bilateral hand disorders as probative as 
the findings pertaining to his service-connected disability.  
Second, we note that the examiner specifically found that the 
veteran had decreased pain and touch sensation in his left 
little finger that was due to his service-connected 
laceration scar disability.  However, the determination that 
there was moderately significant functional loss in the hands 
was predicated on the finding that the 'functional loss [was] 
due to pain'.  Thus, as the examiner stated that there was 
decreased pain sensation in the left little finger, the 
functional loss due to pain would also necessarily be 
decreased.  For the above reasons, the preponderance of 
evidence is against an evaluation greater than 10 percent for 
a laceration scar of the left palmar aspect disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected condition.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result this 
condition.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.



ORDER

Entitlement to a 10 percent evaluation, but not greater, for 
a laceration scar of the palmar aspect of the left hand 
disability, is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



REMAND

First, we note that the veteran testified at his personal 
hearing, in September 2000, that he had recently been treated 
for his hemorrhoid disability in August 2000.  These records 
do not appear to be associated with his claims folder and 
should be obtained.  

Second, our review of the record shows that the issue of an 
increased (compensable) evaluation for the residuals of an 
incision and drainage of a subdermal cyst was considered and 
denied in an April 21, 2000 rating decision.  The RO noted in 
the notice letter associated with that decision that 
treatment notes were considered a claim for increase.  The 
veteran disagreed with that decision, and a notice of 
disagreement (NOD) was received by VA on May 22, 2000.  
Although a supplemental statement of the case (SSOC), dated 
April 21, 2000, includes this issue, our review of the record 
does not show that a valid statement of the case (SOC) with 
respect to this issue has been promulgated after receipt of 
the veteran's NOD (May 22, 2000).  See 38 C.F.R. §§ 20.200, 
20.201, 20.302 (a) (2000).   Thus, this matter is remanded to 
the RO for additional development.  See Holland v. Gober, 10 
Vet. App. 433, 436 (1997) (per curiam order) (vacating BVA 
decision and remanding matter when VA failed to issue SOC 
after claimant submitted timely NOD); see also Fenderson v. 
West, 12 Vet. App. 119, slip op. at 17 (1999) (following 
Holland).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hemorrhoids 
or for residuals of a subdermal cyst 
since February 2000.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should promulgate an SOC with 
respect to the issue of an increased 
(compensable) evaluation for the 
residuals of an incision and drainage of 
a subdermal cyst.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 

and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

